            Case 4:20-cr-00161-DPM Document 11 Filed 06/04/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                      )              No. 4:20CRGO\'l      r;f'M
                                              )
V.                                            )              21 U.S.C. §§ 841(a)(l), (b)(l)(C)
                                              )              18 U.S.C. § 922(g)(l)
ERIC AARON MCFADDEN                           )              18 U.S.C. § 924(c)(l)(A)


                                         INDICTMENT

THE GRAND JURY CHARGES THAT:

                                              COUNT ONE

       On or about April 29, 2020, in the Eastern District of Arkansas, the defendant,

                                  ERIC AARON MCFADDEN,

knowingly and intentionally possessed with intent to distribute less than 500 grams of a mixture

and substance containing a detectable amount of cocaine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                          COUNT TWO

       A.       On or about April 29, 2020, the defendant,

                                  ERIC AARON MCFADDEN,

had previously and knowingly been convicted of one or more of the following crimes punishable

by a term of imprisonment exceeding one year:

                1.     Possession of a controlled substance with intent to deliver, cocaine, in

                       Pulaski County, Arkansas, Circuit Court in Case Number CR2003-2707;

                       and

                2.     Conspiracy to distribute a controlled substance, in the Eastern District of

                       Arkansas, Case Number 4:03CR00176-01-JMM.

       B.       On or about April 29, 2020, in the Eastern District of Arkansas, the defendant,
          Case 4:20-cr-00161-DPM Document 11 Filed 06/04/20 Page 2 of 3




                                    ERIC AARON MCFADDEN,

knowingly possessed, in and affecting commerce a firearm, that is a Taurus .45 caliber pistol,

model PT 845, bearing serial number NFT67144.

        All in violation of Title 18, United States Code, Section 922(g)(l).

                                          COUNT THREE

        On or about April 29, 2020, in the Eastern District of Arkansas, the defendant,

                                    ERIC AARON MCFADDEN,

knowingly and intentionally possessed a firearm, that is: a Taurus .45 caliber pistol, model PT 845,

bearing serial number NFT67144, in furtherance of a drug trafficking crime prosecutable in a court

of the United States, that is: a violation of Title 21, United States Code, Section 841(a)(l), as set

forth in Count One of this Indictment.

        All in violation of Title 18, United States Code, Section 924(c)(l)(A).

                               FORFEITURE ALLEGATION ONE

        Upon conviction of Count One of this Indictment, the defendant, ERIC AARON

MCFADDEN, shall forfeit to the United States, under Title 21, United States Code, Section

853(a)(l), all property constituting, or derived from, any proceeds the person obtained, directly or

indirectly, as a result of the offense.

                               FORFEITURE ALLEGATION TWO

        Upon conviction of Count One of this Indictment, the defendant, ERIC AARON

MCFADDEN, shall forfeit to the United States, under Title 21, United States Code, Section

853(a)(2), all of the person's property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of the offense

                             FORFEITURE ALLEGATION THREE

        Upon conviction of an offense alleged in Count One, Two, or Three of this Indictment, the
           Case 4:20-cr-00161-DPM Document 11 Filed 06/04/20 Page 3 of 3




defendant, ERIC AARON MCFADDEN, shall forfeit to the United States pursuant to Title 18,

United States Code, Section 924(d), Title 21, United States Code, Section 853, and Title 28, United

States Code, Section 2461 (c), all firearms and ammunition involved in the commission of the

offense.

                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]
